DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 06/30/20, 10/30/20 and 02/09/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 06/30/20, are accepted.

Specification
4.	Claim 18 is objected to because of the following informalities:  
	Line 2 of claim 18 recites “the second indicative mark”. However, claim 14 does not recite “a second indicative mark”. Claim 15 recites “a second indicative mark”. Therefore, claim 18 should depend from claim 15 (to provide proper antecedence for all terms in the claim). Appropriate correction is required.
	For the purpose of examination, it’s assumed claim 18 depends from claim 15.
Applicants’ cooperation is requested in correcting any other errors of which applicants may become aware in the specification.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 1-4, 12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zseng (US 2019/0179090 A1) in view of Hill et al. (US 20170285275 A1).

Zseng does not explicitly disclose the optical fiber connection assembly including a support and at least one elongate member fixed to and extending through the support, the elongate member being configured to engage an optical fiber in an optical fiber cable.
However, Hill et al. (figures 9A-9B) teach an optical fiber connection assembly including a support (116a, 116b) and at least one elongate member (124) fixed to and extending through the support (figures 9A-9B), the elongate member (124) being configured to engage an optical fiber (18) in an optical fiber cable (111, figures 9A-9B and [0057]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zseng to include the above features (accordance with the teaching of Hill) for the purpose of providing a push/pull engagement and disengagement with a mating optical fiber socket ([0055]).
With respect to claim 14, Zseng (figures 7-13) substantially discloses all the limitations of the claimed invention except a second optical fiber connector comprising: a cylindrical second 
However, forming a second optical fiber connector comprising a cylindrical second connector body and a second optical fiber connection assembly including a second support and at least one second elongate member affixed to and extending through the second support are considered to be obvious to provide higher efficiency of optical signal transmission. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zseng to include the second optical fiber connector having the cylindrical second connector body; and the second optical fiber connection assembly including the second support and at least one second elongate member affixed to and extending through the second support for the purpose of obtaining higher efficiency of optical signal transmission. It is also noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With respect to claim 2, Zseng (figures 7-13) substantially discloses all the limitations of the claimed invention except the sealing element comprises a flange disposed at a proximal end of the sealing element body. 
However, Hill et al. teach the sealing element comprises a flange disposed at a proximal end of the sealing element body ([0082]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zseng to include the above features (accordance with the teaching of Hill) for the 
 With respect to claim 3, Zseng (figures 7-13) discloses the optical fiber connector, characterized in that the locking assembly includes a first locking mechanism (611) for crimping at least a jacket of the optical fiber cable (43) and a second locking mechanism (612) for gripping the optical fiber cable (43) itself ([0029]).  
With respect to claim 4, Zseng (figures 7-13) discloses the optical fiber connector, characterized in that the first locking mechanism includes a support member (41) and a crimping member (611), wherein an outside surface of the support member (41) is configured to engage at least the jacket of the optical fiber cable (43), and the crimping member (611) is configured to crimp the jacket between the support member and the crimping member (figure 8).
With respect to claim 12, Zseng (figures 7-13) substantially discloses all the limitations of the claimed invention except the optical fiber connection assembly includes a plurality of elongate members and the optical fiber connector includes a separation element disposed between the optical fiber connection assembly and the locking assembly. 
However, Hill et al. (figures 9A-9B) teach the optical fiber connection assembly (100) includes a plurality of elongate members (124) and the optical fiber connector includes a separation element (114) disposed between the optical fiber connection assembly and the locking assembly (figure 9B). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zseng to include the above features (accordance with the teaching of Hill) for the purpose of .


    PNG
    media_image1.png
    407
    622
    media_image1.png
    Greyscale




Allowable Subject Matter
9.	Claims 5-11, 13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the optical fiber connector, characterized in that the second locking mechanism includes a gripping member and a tightening member for tightening the gripping member, the gripping member including a gripping portion formed of a plurality of resilient fingers distributed along a circumferential direction, and the plurality of resilient fingers capable of being deformed radially inwardly by the tightening member so as to grip the 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (US 8864389 B2) discloses an optical fiber connector assembly. Lu (US 9304262 B2) teaches a multi-fiber optical connector. Kluwe et al. (US 10371900 B2) disclose an optical adaptor mounting to a receptacle.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER DOAN/Primary Examiner, Art Unit 2883